UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended: June 30, 2007 Commission File No. 1-11530 Taubman Centers, Inc. (Exact name of registrant as specified in its charter) Michigan 38-2033632 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 200 East Long Lake Road, Suite 300, P.O. Box 200, Bloomfield Hills, Michigan 48303-0200 (Address of principal executive offices) (Zip Code) (248) 258-6800 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated FilerxAccelerated FileroNon-Accelerated Filero Indicate by a check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo As of July 31, 2007, there were outstanding52,907,161 shares of the Company's common stock, par value $0.01 per share. TAUBMAN CENTERS, INC. CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Consolidated Balance Sheet – June 30, 2007 and December 31, 2006 2 Consolidated Statement of Operations and Comprehensive Income – Three and Six Months Ended June 30, 2007 and 2006 3 Consolidated Statement of Cash Flows – Six Months Ended June 30, 2007 and 2006 5 Notes to Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 31 PART II – OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 4. Submission of Matters to a Vote of Security Holders 33 Item 6. Exhibits 33 SIGNATURES 34 1 TAUBMAN CENTERS, INC. CONSOLIDATED BALANCE SHEET (in thousands, except share data) June 30 December 31 2007 2006 Assets: Properties $ 3,645,831 $ 3,398,122 Accumulated depreciation and amortization (873,215 ) (821,384 ) $ 2,772,616 $ 2,576,738 Investment in Unconsolidated Joint Ventures (Note 5) 83,263 86,493 Cash and cash equivalents (Note 6) 41,384 26,282 Accounts and notes receivable, less provision for bad debts of $8,758 and $7,581 in 2007 and 2006 39,153 36,650 Accounts and notes receivable from related parties 1,838 2,444 Deferred charges and other assets 105,997 98,015 $ 3,044,251 $ 2,826,622 Liabilities: Notes payable (Note 6) $ 2,582,590 $ 2,319,538 Accounts payable and accrued liabilities 240,409 239,621 Dividends and distributions payable 19,818 19,849 Distributions in excess of investments in and net income of Unconsolidated Joint Ventures (Note 5) 104,226 101,944 $ 2,947,043 $ 2,680,952 Commitments and contingencies (Notes 4, 6, 8, and 9) Preferred Equity of TRG $ 29,217 $ 29,217 Minority interests in TRG and consolidated joint ventures (Note 1) $ 20,170 $ 7,811 Shareowners' Equity: Series B Non-Participating Convertible Preferred Stock, $0.001 par and liquidation value, 40,000,000 shares authorized, 27,274,088 and 28,113,897 shares issued and outstanding at June 30, 2007 and December 31, 2006 $ 27 $ 28 Series G Cumulative Redeemable Preferred Stock, 4,000,000 shares authorized, no par, $100 million liquidation preference, 4,000,000 shares issued and outstanding at June 30, 2007 and December 31, 2006 Series H Cumulative Redeemable Preferred Stock, 3,480,000 shares authorized, no par, $87 million liquidation preference, 3,480,000 shares issued and outstanding at June 30, 2007 and December 31, 2006 Common Stock, $0.01 par value, 250,000,000 shares authorized, 52,849,206 and 52,931,594 shares issued and outstanding at June 30, 2007 and December 31, 2006 528 529 Additional paid-in capital 589,072 635,304 Accumulated other comprehensive income (loss) (3,172 ) (9,560 ) Dividends in excess of net income (Note 1) (538,634 ) (517,659 ) $ 47,821 $ 108,642 $ 3,044,251 $ 2,826,622 See notes to consolidated financial statements. 2 TAUBMAN CENTERS, INC. CONSOLIDATED STATEMENT OF OPERATIONS AND COMPREHENSIVE INCOME (in thousands, except share data) Three Months Ended June 30 2007 2006 Revenues: Minimum rents $ 79,507 $ 76,587 Percentage rents 997 709 Expense recoveries 57,923 52,152 Management, leasing, and development services 3,632 3,160 Other 10,215 6,668 $ 152,274 $ 139,276 Expenses: Maintenance, taxes, and utilities $ 45,587 $ 40,485 Other operating 16,078 16,476 Management, leasing, and development services 1,796 1,527 General and administrative 7,015 7,546 Interest expense (Note 6) 32,190 31,871 Depreciation and amortization 33,568 33,315 $ 136,234 $ 131,220 Gains on land sales and interest income $ 723 $ 5,504 Income before equity in income of Unconsolidated Joint Ventures and minority and preferred interests $ 16,763 $ 13,560 Equity in income of Unconsolidated Joint Ventures (Note 5) 9,239 7,412 Income before minority and preferred interests $ 26,002 $ 20,972 Minority interest in consolidated joint ventures (Note 1): Minority share of income of consolidated joint ventures (621 ) (733 ) Distributions in excess of minority share of income of consolidated joint ventures (1,649 ) (2,938 ) Minority interest in TRG: Minority share of income of TRG (7,187 ) (2,780 ) Distributions in excess of minority share of income of TRG (Note 1) (3,437 ) (6,115 ) TRG Series F preferred distributions (615 ) (615 ) Net income $ 12,493 $ 7,791 Series A, G, H, and I preferred stock dividends (Note 7) (3,659 ) (10,403 ) Net income (loss) allocable to common shareowners $ 8,834 $ (2,612 ) Net income $ 12,493 $ 7,791 Other comprehensive income: Unrealized gain on interest rate instruments and other 5,733 2,219 Reclassification adjustment for amounts recognized in net income 315 313 Comprehensive income $ 18,541 $ 10,323 Basic earnings per common share (Note 10) - Net income (loss) $ 0.17 $ (0.05 ) Diluted earnings per common share (Note 10) - Net income (loss) $ 0.16 $ (0.05 ) Cash dividends declared per common share $ 0.375 $ 0.305 Weighted average number of common shares outstanding 53,412,542 52,782,144 See notes to consolidated financial statements. 3 TAUBMAN CENTERS, INC. CONSOLIDATED STATEMENT OF OPERATIONS AND COMPREHENSIVE INCOME (in thousands, except share data) Six Months Ended June 30 2007 2006 Revenues: Minimum rents $ 158,162 $ 152,582 Percentage rents 3,305 3,599 Expense recoveries 108,546 97,045 Management, leasing, and development services 8,522 6,083 Other 18,765 17,988 $ 297,300 $ 277,297 Expenses: Maintenance, taxes, and utilities $ 83,506 $ 75,283 Other operating 32,874 33,071 Management, leasing, and development services 4,586 3,045 General and administrative 14,336 14,470 Interest expense (Note 6) 61,884 66,154 Depreciation and amortization 66,101 66,704 $ 263,287 $ 258,727 Gains on land sales and interest income $ 1,114 $ 7,927 Income before equity in income of Unconsolidated Joint Ventures and minority and preferred interests $ 35,127 $ 26,497 Equity in income of Unconsolidated Joint Ventures (Note 5) 17,425 15,883 Income before minority and preferred interests $ 52,552 $ 42,380 Minority interest in consolidated joint ventures (Note 1): Minority share of income of consolidated joint ventures (2,534 ) (2,439 ) Distributions in excess of minority share of income of consolidated joint ventures (1,041 ) (1,693 ) Minority interest in TRG: Minority share of income of TRG (14,928 ) (8,497 ) Distributions in excess of minority share of income of TRG (Note 1) (6,270 ) (9,296 ) TRG Series F preferred distributions (1,230 ) (1,230 ) Net income $ 26,549 $ 19,225 Series A, G, H, and I preferred stock dividends (Note 7) (7,317 ) (16,406 ) Net income allocable to common shareowners $ 19,232 $ 2,819 Net income $ 26,549 $ 19,225 Other comprehensive income: Unrealized gain on interest rate instruments and other 5,757 3,133 Reclassification adjustment for amounts recognized in net income 631 774 Comprehensive income $ 32,937 $ 23,132 Basic and diluted earnings per common share (Note 10) - Net income $ 0.36 $ 0.05 Cash dividends declared per common share $ 0.75 $ 0.61 Weighted average number of common shares outstanding 53,418,055 52,456,890 See notes to consolidated financial statements. 4 TAUBMAN CENTERS, INC. CONSOLIDATED STATEMENT OF CASH FLOWS (in thousands) Six Months Ended June 30 2007 2006 Cash Flows From Operating Activities: Net income $ 26,549 $ 19,225 Adjustments to reconcile net income to net cash provided by operating activities: Minority and preferred interests 26,003 23,155 Depreciation and amortization 66,101 66,704 Provision for bad debts 2,464 2,912 Gains on sales of land (4,084 ) Other 4,123 3,401 Increase (decrease) in cash attributable to changes in assets and liabilities: Receivables, deferred charges, and other assets (8,037 ) (4,400 ) Accounts payable and other liabilities (14,975 ) (15,439 ) Net Cash Provided By Operating Activities $ 102,228 $ 91,474 Cash Flows From Investing Activities: Additions to properties $ (99,258 ) $ (84,864 ) Net proceeds from disposition of interest in center (Note 5) 9,000 Acquisition of marketable equity securities (2,290 ) Acquisition of additional interest in The Pier Shops (Note 3) (24,504 ) Cash transferred in upon consolidation of The Pier Shops (Note 3) 33,388 Proceeds from sales of land 5,423 Contributions to Unconsolidated Joint Ventures (2,937 ) (2,129 ) Distributions from Unconsolidated Joint Ventures in excess of income 4,418 4,959 Net Cash Used In Investing Activities $ (91,183 ) $ (67,611 ) Cash Flows From Financing Activities: Debt proceeds $ 136,313 $ 495,500 Debt payments (7,961 ) (382,782 ) Debt issuance costs (1,154 ) Contribution from minority interest 3,500 Issuance of preferred stock 113,000 Redemption of preferred stock (226,000 ) Repurchase of common stock (Note 7) (50,000 ) Equity issuance costs (607 ) Distributions to minority and preferred interests (27,056 ) (68,491 ) Cash dividends to preferred shareowners (7,317 ) (11,754 ) Cash dividends to common shareowners (39,950 ) (31,915 ) Other 28 Net Cash Provided By (Used In) Financing Activities $ 4,057 $ (110,703 ) Net Increase (Decrease) In Cash and Cash Equivalents $ 15,102 $ (86,840 ) Cash and Cash Equivalents at Beginning of Period 26,282 163,577 Effect of consolidating Cherry Creek Shopping Center (Note 1) (Cherry Creek Shopping Center's cash balance at beginning of year) 2,354 Cash and Cash Equivalents at End of Period $ 41,384 $ 79,091 Non-cash investing and financing activities– Consolidated assets and liabilities increased upon consolidation of the accounts of The Pier Shops at Caesars on April 13, 2007 (Note 3) and Cherry Creek Shopping Center on January 1, 2006.The impact of consolidating Cherry Creek Shopping Center was an increase in assets of approximately $136 million and liabilities of approximately $199 million. See notes to consolidated financial statements. 5 TAUBMAN CENTERS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1 –
